Citation Nr: 0732015	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-42 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION


The veteran had active service from July 1983 to July 1985.
 
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied service connection for depressive disorder.  A travel 
Board hearing before the undersigned Acting Veterans Law 
Judge was held in June 2007.

The Board notes that the medical evidence of record raises 
the issue of entitlement to service connection for a skin 
disorder (skin rash).  As such, this issue is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from a 
depressive disorder that became manifest during his active 
service.  He further indicates that his disorder was 
manifested by nervous symptoms, including a chronic skin 
rash.  He is currently diagnosed with depressive disorder.
 
The service medical records includes October 1983 service 
notations showing complaints of a skin rash on the neck, face 
and forehead (shaving bumps).  He was diagnosed with acne 
vulgaris.  However, August and November 1984 notations show 
the veteran had a rash all over the body.  He was diagnosed 
with atopic dermatitis.  April 1985 notations, again, show he 
was seen for elevated lesions (hives) over all the upper 
body, and he was diagnosed at this time with allergic 
dermatitis.

The Board also acknowledges that the service medical records 
includes a March 1985 hospitalization report noting the 
veteran was admitted for alcohol abuse.  And, a May 1985 
report of medical history shows "yes" to depression or 
excessive worry and nervous trouble of any sort.  Lastly, a 
May 1985 examination report shows a history of allergic 
dermatitis.

The post-service medical records includes records from Dr. 
Almeda, Maria de los Santos Health Center, and Dr. Castillo.  
In this respect, May 1990 notations from Maria de los Santos 
Health Center show complaints of a rash all over the body for 
11 months, and May 1993 notations show a diagnosis of 
neurodermatitis secondary to anxiety.  Lastly, December 1993 
notations from Dr. Castillo show the veteran was prescribed 
Paxil and Cleocin.

While the veteran reports he had symptoms related to his 
currently claimed depressive disorder during active service, 
the service medical evidence mostly shows skin problems with 
a couple of notations indicating depression/nervous trouble.  
It is not clear from the record whether any of the veteran's 
in-service symptoms are related to the current claim of 
service connection for a depressive disorder.  Thus, the 
Board finds that an examination by an appropriate specialist 
should be undertaken to determine, if feasible, the etiology 
and date of onset of the currently claimed depressive 
disorder, including any relationship to the veteran's in-
service skin symptomatology.

In addition, during the June 2007 Travel Board hearing and in 
a November 2003 VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs), 
the veteran indicated that he has been recently treated for 
his depressive disorder at the VA Mental Health Clinic in 
Mayaguey, as well as that he was treated in 2003 at the VA 
Mental Health Clinics in Mayaguez and Arecibo.  He also noted 
he was treated in 1992 at the Maria de los Angeles Clinic in 
Philadelphia, Pennsylvania.  The above noted records are not 
included in the claims file, and therefore, the RO should 
attempt to obtain them and incorporate them into the claims 
file.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:

1.  Take the appropriate steps to 
contact the veteran and obtain the names 
and addresses of all health care 
providers, VA or non-VA, who treated him 
for any depressive disorder since his 
discharge from the service to the 
present.  Of particular interest are any 
records or statements from the VA mental 
health clinics in Mayaguey, Mayaguez, 
and Arecibo, Puerto Rico; and any 
records from the Maria de los Angeles 
Clinic in Philadelphia, Pennsylvania.  
After securing the necessary release, 
attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis and etiology of any 
identified depressive disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  All appropriate testing 
should be undertaken in connection with 
this examination.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any 
currently identified depressive disorder 
was present in service, became manifest 
during service, or is otherwise related 
to military service.  The examiner 
should also render an opinion as to 
whether any presently diagnosed 
depressive disorder is at least as 
likely as not related to any in-service 
symptomatology (including any skin 
rash).  The physician should provide a 
complete rationale and basis for all 
opinions offered.  If the physician is 
unable to make any determination, it 
should so state and indicate the 
reasons.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action. 38 
C.F.R. § 4.2 (2007).

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



